DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on March 3, 2021 have been received and entered. Claim 65 has been amended, while claims 1-53, 57-64, 66-68, 72-74 have been canceled. Claims 75-84 are newly added. Claims 54-56, 65, 69-71, 75-83 and 84 are pending. 
Election/Restrictions
Applicant’s election without traverse of claims 53-70 (group II) in the reply filed on February 12, 2018 was acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 08/21/2013. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2013/002514 application as required by 37 CFR 1.55.
Claims 54-56, 65, 69-71, 75-83 and 84 are under consideration.  


New -Claim Rejections - 35 USC § 112- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 54-56, 65, 77-80 and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of inducing antigen specific immune response to a subject having  non-small cell lung cancer lung cancer (NSCLC), the method comprising intradermal injection of  an effective amount of each of isolated antigen coding mRNA comprising the nucleotide sequence as set forth in  SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23 and SEQ ID NO: 24, wherein each of said mRNA is complexed with protamine in molar ratio of 2:1 w/w, and wherein said method stimulates antigen specific CD8+ T-cell response in said subject, 
 does not reasonably provide enablement for using an mRNAs  comprising the sequence identical to  SEQ ID NO 19, 20, 21, 22, 23 and 24 to treat non-small cell lung cancer lung cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue 
It is emphasized that instant rejection is based on two separate issues: 1) the absence of an enabling disclosure for using GC-optimized mRNAs sequence of the invention to treat non-small cell lung cancer lung cancer; and 2) the absence of an enabling disclosure alone for correlating the enhancement of antigen specific T cell immune response to reduction in lung tumor growth. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404.
Claims as amended recite intradermal administration of any effective amount of a vaccine composition comprising a combination of six mRNA molecule comprising a sequence identical to SEQ ID NO: 19-23 and 24 to a subject having lung cancer. The claims as presented read on use of mRNAs for delivery intended to induce immune response to treat lung cancer.  The claims as amended embrace mRNA falling within the scope such as mRNA with suboptimal G/C, mutated 5' and 3'UTR, polyA /polyC sequences, and/or HistoneSL. 
The specification teaches mRNA vaccine consists of GC-optimized mRNAs coding for MUC1 (Mucin 1) comprising 5 tandem repeats (SEQ ID NO: 16) complexed with protamine (example 1). The vaccination comprised five immunizations with 2 immunizations per week. The immune response was analyzed 5 or 6 days after completion of the vaccination cycle. It is disclosed that intradermal vaccination to a wild type mouse with the MUC1-encoding mRNA led to the activation of antigen-specific CD8+ T-cells as evident by the secretion of IFN-gamma (see para. 322). The specification further teaches combination of mRNA vaccination and irradiation in mice bearing low immunogenic (LLC) tumors. The result of intra-dermally  injected mice with a mRNAs encoding EGFR and Connexin (twice a week, a different mRNA vaccine) or tumors that were radiated with 36 Gy distributed in 3 equal doses for 3 consecutive days in combination therapy (see FIG. 28) show immunotherapy alone was ineffective in inhibiting tumor growth and also radiation therapy resulted in only transient tumor control. The specification teaches mRNA vaccines combined with radiotherapy resulted in a strong synergistic anti-tumor effect. Additionally, the specification prophetically contemplates intradermal administration of RNA coding for 5T4 according to SEQ ID No. 19, an mRNA complexed with protamine.(see para. 356-358 of published specification of instant application). The Gnad-Vogt’s declaration in part rely on BI1361849 (CV9202), an active cancer immunotherapeutic comprising protamine-formulated, sequence-optimized mRNA encoding six non-small cell lung cancer (NSCLC)-associated antigens (NY-ESO-1, MAGE-C1, MAGE-C2, survivin, 5T4, and MUC-1) (Papachristofilou et al exhibits B and C) to elicit immune response of individual with NSCLC (see section 3 of declaration).However, there is no evidence on record that protamine-formulated, sequence-optimized mRNA encoding six tumor antigen alone had any effect on lung cancer. The declaration explicitly states “treatment with the six RNAs combination therapy may increase therapeutic benefit of the standard treatment and local radiation” (see para. 4-6). In all the instance, the six mRNA encoding tumor antigen are combined with a co-therapy (radiation or chemotherapy) to show improved effect on reducing lung tumor burden (exhibit D and E filed on 08/19/019). In fact post filing art of Papachristofilou states “it is not possible to conclude whether the detected increases in T cells and antibodies observed were solely due to BI361849 “(an active cancer immunotherapeutic comprising protamine-formulated, sequence-optimized mRNA encoding six non-small cell lung cancer (NSCLC)-associated antigens (NY-ESO-1, MAGE-C1, MAGE-C2, survivin, 5T4, and MUC-1)) ( (see page 12, col. 3, para 2). The art further teaches that “ a first-in-human trial of a protamine-formulated mRNA based rabies vaccine showed that needle-syringe injection of this vaccine failed to induce protective virus-neutralizing antibody titers. However, intradermal injection using a needle-free injection device induced antibody titers above the World Health Organization defined protective threshold in 71% of subjects (see page 12, col. 1, para.4). MPEP 2164.05(a) states “If  a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993). In view of foregoing it is apparent that even after several year of filing of instant application, art fails to predictably teach if protamine-formulated, sequence-optimized mRNA encoding six non-small cell lung cancer (NSCLC)-associated antigens alone as required In re Gardner 166 USPQ 138 (CCPA) 1970. An artisan would have to perform undue experimentation to make and use the invention without reasonable expectation of success. 
Response to arguments
Applicant’s amendments to the claims and argument that method would work with different treatment regimen and it would require only routine experimentation for those skilled in the art to assess the proposed or alternative dosing regimens using the vaccine as now recited in method and administered through an intradermal route was found persuasive, therefore, previous rejection pertaining to these issues are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56, 65, 69-71, 75-83 and 84 were rejected under 35 U.S.C. 103 as being unpatentable over Barner et al (WO/2009/046974 or 20100291156, dated 09/18/2010, or IDS) as evidenced by Probast et al (WO/2009/046739, dated 4/16/2009), Kallen et al ( Human Vaccines & Immunotherapeutics 9:10, 2263–2276; June 2013), Thess et al (WO/2012/019630, dated 
Claim interpretation: Recitation of an isolated antigen coding mRNA comprising a sequence identical to SEQ ID NO: is interpreted as open ended and read on any sequence that is identical to SEQ ID NO
With respect to claim 65, Barner et al teach a method of administering  a composition comprising  a mixture of mRNA molecule encoding NY-ESO1, MageC1, Mage C2, Survivin and 5T4 (see claim 1, 24) that is formulated by complexing with protamine to elicit immune response for the treatment of lung cancer (see claim 21-22, para. 574, 578, 663). Regarding claim 54, Barener et al teach that the RNA is a monocistronic, RNA (see claim 8 of ‘156). It is further disclosed that administration of each mRNA occurs either simultaneously or may be staggered over a period of time preferably within 30 minutes (see para. 598-599) (limitation of claims 55-56). 
Regarding claims 55-57, 67-68, Barner et al  teach intra-dermally vaccinating C57BL/6 mice with the mRNA vaccine consisting of each containing GC optimized mRNA coding for NSCLC related antigen (Muc-1, 5T4, Survivin, NY-ESO-1 , MAGE-C1 , MAGE-C2, and, according to SEQ ID NOs: 2, 4, 19, 21 , 24 and 26 (GC-enriched sequences)) that has more than 95% sequence identity to claimed sequence (see sequence search) that is formulated with protamine to stabilize the mRNA (64 μg per antigen per cycle, divided into 4 injections/cycle) (see para. 38, para. 673, claim 1, 24 ).  It is further disclosed that RNA being identical the RNAs according to SEQ ID NOs: 2, 4, 6, 8, 10, 11, 13, 15, 17, 19, 21, 23, 24 or 26 (see claim 16). Barner et al teach intradermal vaccination of a mixture of mRNA molecule encoding NY-ESO1, MageC1, Mage C2, Survivin and 5T4 to subject having lung cancer and contemplated  administering  mRNA encoding MUC-1 (SEQ ID NO: 2). It is noted that Barner et al teach a composition containing mRNA may be   modified mRNA that has a 5' cap structure and/or a poly (A) tail, preferably of 10 to 200 adenosine nucleotides, and/or a poly(C) tail, preferably of 10 to 200 cytosine nucleotides, and/or at least one IRES and/or at least one 5' and/or 3' stabilizing sequence (see page 91, lines 26-30). Furthermore, Pobast  et al. teach "RNActive CAP- (GC)-muag-A70-C30" which corresponds to antigen GC-optimized sequence for a better codon usage with an alpha globin 3'UTR followed by a polyA tail and a polyC tail. At the time of the instant invention, it was known that 3' UTR of the human a-globin gene could be used in 
Regarding claims 69-71, 75-76, Barner et al teaching using immunostimulatory composition to induce or enhance, an immune response in a mammal to support the treatment of lung cancer, that may be any combination of a conventional cancer therapy for lung cancer, especially for NSCLC such as radiation therapy, chemotherapy, proton therapy, hormonal therapy, antibody therapy, adjuvant therapies (see page 65, lines 15-21). Barner et al further disclose that the substances may include Erlotinib that is tyrosine kinases of the epidermal growth factor receptor inhibitor (aww para. 2, last line).
Regarding claims 77-84, Barner teaches that the vaccination comprises three immunization cycles (week 1, 3, and 5) (see page 78, lines 9-11). With respect to claim 81, Barner teaches 4 injections/cycle (page 78 para. 1). Likewise, Probst also disclose repeating immunization at 1 or 3 times with in about 50 days (7 weeks) (see page 51). It would be obvious to one of ordinary skill in the art to optimize the number of injection and treatment regimen in view of subject’s age, medical condition and other known pharmacokinetic parameter (see page 35, lines 5-15, Probst). The combination of references differ from claimed invention by not explicitly disclosing (i) half of the mRNA molecules for each of the mRNAs  are {00883169} 2complexed with protamine at a mass ratio of 2:1 (ii) each of said mRNA contain a-complex-binding portion of the 3' UTR of an a-globin gene comprises the RNA sequence that encompass SEQ ID NO: 70, a 3' UTR further comprises a histone stem-loop located 3' of the poly(C) tail that comprises RNA sequence to SEQ ID NO: 72. 
Before the effective filing date of instant invention, Kallen et al teach immune stimulating effects of mRNA/protamine complexes strongly depend on the ratio between protamine and mRNA (see page 2265, col. 2, last para). Kallen provide motivation for mRNA to be complexed with protamine at a mass ratio of mRNA: protamine of 2:1. The resultingparticles are distinctly larger than the ones consisting of naked mRNA (see fig. 3) thereby activating TLR (abstract). The combination of reference differ from claimed mRNA coding sequence by not disclosing each of said each of the antigen coding mRNA sequence contain a-complex-binding 
Thess et al teach mRNA vaccines against lung cancer antigens (see pages 45-46), comprising a histone stem loop in a 3' untranslated region for enhanced expression (see page.32). Otte et al provide the relevant information about histone stem loop comprising nucleotide sequence as set forth in SEQ ID NO: 26 that has 100% sequence homology with SEQ ID NO: 72 (table 1, sequence search report). Lorenz et al provided guidance with respect to a-complex-binding portion of the 3' UTR of a-globin gene comprises the nucleotide sequence of SEQ ID NO: 3 that has 100% sequence identity to RNA sequence of SEQ ID NO 70. 
In absence of any unexpected superior results, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teaching of prior art to modify the vaccine composition comprising mixture of  NY -ES0-1, MAGE-Cl, MAGE-C2, 5T4, and Surivin mRNA as disclosed in Barner and evidenced by Probast in method of treating lung cancer by further incorporating GC-optimized  mRNA encoding Muc-1, that is known as potential target for immunotherapy  as disclosed in  Barner et al (see page 11, last para. to page 12) and complex each of said GC optimized mRNA with protamine at a molar ration of 2:1  as suggested by Kallen  in order to elicit immune response in a subject in need thereof, said modification amounting to combining prior art element according to known method to yield predictable results.  The 3' UTR further comprising a histone stem-loop located 3' of the poly(C) tail would have been obvious modification to each of the GC modified mRNA sequence because prior art explicitly reported stem-loop being essential for all posttranscriptional steps of histone expression regulation. It is necessary for efficient processing, export of the mRNA into the cytoplasm, loading onto polyribosomes, and regulation of mRNA stability (see page 4 of Thess). Further, each of the claimed sequence has a G/C content that is increased relative to the wild type RNA encoding the antigen. A person of ordinary skill in the art would be motivated to incorporate GC-optimized mRNA encoding tumor antigen with other modification suggested in prior art to produce an antigen optimized (GC)-muag-A64-C30-HistoneSL in order to provide the mRNA encoding known tumor antigens as each of them are known tumor antigens and modification were known in prior art to produce specific mRNA coding sequence as claimed.  One would have been motivated to make such a modification in KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http:www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.
Applicant’s representative was contacted on June 29, 2021 to discuss the amendments to the claims to put the application in condition for allowance. It was indicated that claimed combination of mRNAs in the treatment of NSCLC have been previously taught by Barner that is also published as US 20180256694. It was indicated that it would be obvious to modify the mRNAs coding for the claimed antigen  to optimize to produce an antigen optimized (GC)-muag-A-C30-HistoneSL. It was suggested that applicant should consider incorporating co-therapy in the base claim and specific regimen showing superior antigen specific immune response to treat NSCLC. Applicant’s representative indicated that applicant would consider amending claims commensurate with unexpected superior results. No agreement was reached. 
Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheel (Eur J Immunology, 2006, 36, 2807-28016) teaches that both mRNA complexed to protamine and free mRNA can be used effectively to generate antitumor immune . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632